Citation Nr: 1243580	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  12-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral blindness, to include as secondary to the in-service concussion blast.

2.  Entitlement to service connection for bilateral blindness, to include as secondary to the in-service concussion blast. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A notice of disagreement was received in July 2011, a statement of the case was issued in June 2012, and a substantive appeal was received in June 2012.

The Board notes that the April 2011 rating decision was a reconsideration of a pending claim involving service connection for blindness.  Specifically, in a November 2009 rating decision, the RO denied reopening the claim of entitlement to service connection for blindness.  See rating decision.  The Veteran was notified of the decision in December 2009.  See notice letter.  In December 2009, the Veteran submitted a statement along with one from his wife.  Thus, additional evidence was received within one year of the rating decision on appeal.  The RO properly reconsidered the claim in an August 2010 rating decision (which reconsidered the claim on the merits).  See rating decision.  Within one year of that rating decision, the RO received VA treatment records, that had not been previously considered, and were relevant (they addressed the Veteran's visual acuity since 1999), which required reconsideration of the issue, which is what prompted the April 2011 rating decision now on appeal.  Thus, the Board finds that the claim has been pending since the Veteran's informal claim, which was received in August 2009.  See VA Form 21-4138, Statement in Support of Claim.

The Board has reviewed not only the Veteran's claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that there are duplicative records.

The RO appears to have reopened the claim.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for bilateral blindness, to include as secondary to the in-service concussion blast, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1946 rating decision, the RO denied service connection for blindness from the in-service blast concussion due to a finding of no current disability.  Additional evidence was received in April 1946, and the claim was again denied in a May 1946 rating decision.  The Veteran was notified of the determination that same month; he did not appeal the decision, nor was new and material evidence received within one year. 

2.  The evidence added to the record since the May 1946 rating decision shows the Veteran has been diagnosed with legal blindness in both eyes.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for blindness due to in-service blast concussion.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for bilateral blindness, to include as secondary to the in-service concussion blast, has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

The Board is granting the request to reopen the claim for service connection for bilateral blindness, to include as secondary to the in-service concussion blast.  Thus, it is anticipated that any VCAA deficiencies will be remedied by the actions directed by the Board in the remand section of this decision.  

In a January 1946 rating decision, the RO denied entitlement to service connection for blindness as secondary to the in-service blast concussion, finding that there was no evidence of blindness at that time.  In April 1946, the Veteran, through his representative, submitted two letters that had been sent to the Veteran's aunt (the woman who raised the Veteran), regarding the Veteran sustaining blast concussions in October 1944 and June 1945.  In a May 1946 rating decision, the RO confirmed the denial of service connection for blindness based on a finding that there was no evidence of blindness.  

The Veteran was notified of this determination in May 1946, along with his appeal rights.  See notice letter.  He did not initiate an appeal, nor was new and material evidence received within one year.  Therefore, the May 1946 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200. 20.1103.

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The relevant evidence received since the May 1946 rating decision includes findings by medical professionals that the Veteran is legally blind in both eyes.  See October 6, 2009, VA treatment record (Veteran is "legally blind through both acuities and visual field loss.").  

The Board finds that this record, along with other evidence showing the Veteran has loss of vision in both eyes, constitutes new and material evidence to reopen the claim of entitlement to service connection for bilateral blindness, to include as secondary to the in-service concussion blast.  Specifically, at the time of the 1946 decision, the evidence did not show that the Veteran had blindness in his eyes.  The evidence received during the appeal period shows that the Veteran has been diagnosed with legal blindness in both eyes.  This evidence was not previously before the RO at the time of the 1946 rating decision.  Additionally, it is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, here, a current disability, which was lacking at the time of the 1946 rating decision.  Thus, the claim for service connection for bilateral blindness, to include as secondary to the in-service concussion blast, is reopened. 38 C.F.R. § 3.156.


ORDER

The claim for service connection for bilateral blindness, to include as secondary to the in-service concussion blast, is reopened.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision. 


REMAND

The Board finds additional development is warranted, which is described below.  

In a January 2002 private medical record, the examiner wrote, "Significant history is that [the Veteran] has [] recently been evaluated at University of Kansas Medical Center Department of Ophthalmology for decreased vision of his right eye."  See January 14, 2002, private medical record from Dr. Arnold L. Tropp (emphasis added).  In a May 2003 private medical record from this same physician, he wrote, "The patient has been recently evaluated at the University of Kansas Medical Center by the Department of Ophthalmology for decreased vision of the left eye."  See May 6, 2003, private medical record (emphasis added).  There has been no attempt to obtain the records from the University of Kansas Medical Center.  As these records are relevant, an attempt to obtain them must be made.

Additionally, there are notations that the Veteran underwent cataract surgery, which records are not in the claims file (including Virtual VA) and would be relevant to the issue on appeal.  For example, in a June 2001 VA treatment record, the examiner wrote that the Veteran had had a cataract extraction in both eyes from an outside doctor "since his last visit here."  See June 4, 2001, VA treatment record; see also July 16, 2010 VA examination report (cataract surgery "years ago").  The Veteran's last visit had been in April 2000.  Thus, records from a cataract extraction between April 2000 and June 2001 would be relevant to the issue on appeal.  

Therefore, the Veteran will be asked to cooperate in assisting VA with obtaining (1) private medical records relating to a cataract extraction between April 2000 and June 2001 and (2) records from the University of Kansas Medical Center relating to evaluations for both the right and left eyes between approximately 2001 and 2003.

In July 2010, VA provided the Veteran with an examination and requested a medical opinion.  In the opinion request, the RO wrote, "Please review the [V]eteran's claims file to include service treatment records and so state.  Please examine the [V]eteran and provide a medical opinion as to whether the [V]eteran's current visual impairment is at least as likely as not due to the blast concussion that occurred during service."  

The examination was conducted in July 2010.  There, the examiner concluded the following:

[No light perception, right eye] due to optic atrophy from either [anterior ischemic optic neuropathy] or [central retinal vein occlusion]; likely partia[]lly caused by [hypertension].  
[Left eye] decreased vision from macular changes and result from [cerebrovascular accident].

The Board finds that the examiner did not answer the specific question asked.  For example, it is unclear whether anterior ischemic optic neuropathy or central retinal vein occlusion could have been caused by the in-service concussion blast, as the examiner never addressed whether these findings were "at least as likely as not due to the blast concussion that occurred during service."  The Board will seek clarification from the examiner.  The Veteran does not need to be examined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and ask him to inform VA of the names, addresses, and dates of treatment relating to the following:

* Private medical records relating to a cataract extraction between April 2000 and June 2001; and 

* Records from the University of Kansas Medical Center Department of Ophthalmology relating to evaluations for both the right and left eyes in response to decreased vision in the eyes between approximately 2001 and 2003.

The Veteran is asked to cooperate in this endeavor, as these records are relevant to the issue on appeal.

2.  After allowing time to receive additional relevant medical evidence, refer the claims file to the same examiner who provided the July 2010 VA examination (J.G., O.D.).  The examiner is asked to review the claims file, to include the service treatment records and the July 2010 VA examination report.  If VA obtains additional evidence pertaining to the eyes (i.e., the records from the University of Kansas Medical Center Department of Ophthalmology), the RO/AMC should inform the examiner of these additional records.  The examiner should be informed that the reason for the addended opinion is that in the July 2010 examination report, he did not address whether any of the diagnoses he entered (including optic atrophy from anterior ischemic optic neuropathy or central retinal vein occlusion) were at least as likely as not due to the in-service blast concussion.  Thus, the examiner should answer the following question:  Please state whether any of the diagnoses of visual impairment entered in the July 2010 VA examination report (optic atrophy from either anterior ischemic optic neuropathy or central retinal vein occlusion and macular changes) are at least as likely as not due to the blast concussion that occurred during service.  The examiner is asked to provide an explanation for the answer based upon medical principles and evidence in the claims file.

3.  If the July 2010 VA examiner is not available, refer the Veteran's claims file to a different optometrist or ophthalmologist for review of the claims file and an answer to the question described in item # 2.  

4.  In the interest of avoiding further remand, the RO/AMC should review the medical opinion and/or examination report obtained and ensure that an adequate opinion with rationale has been offered. 

5.  After completion of the above and any further development deemed necessary by the RO/AMC, the claim for service connection for bilateral blindness, to include as secondary to the in-service concussion blast, should be readjudicated under a merits analysis.  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



___________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


